       Case 3:17-cv-00549-RCJ-CLB Document 35 Filed 01/13/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      GREGORY LEONARD,
4                                                      3:17-cv-0549-RCJ-CLB
                                   Plaintiff,
5         v.
                                                       ORDER
6      DR. MARTIN NAUGHTON, et al.,
7
                                Defendant.
8

9          Defendants entered a suggestion of death of the plaintiff on the record (ECF No. 34).
10   Pursuant to Fed. R. Civ. P. 25(a)(1), if a motion for substitution by the decedent’s successor
11   or representative is not filed on or before Tuesday, April 13, 2021, the action must be
12   dismissed.
13         DATED: January 13, 2021.
14

15                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                   1
